Citation Nr: 0809749	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  96-28 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of shell fragment wounds (SFW) of the right calf, affecting 
Muscle Group XI (MG XI), currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
fractures to right 1st cuneiform and right 1st metatarsal 
bones, evaluated as noncompensable prior to June 30, 2003, 
and evaluated as 10 percent disabling beginning June 30, 
2003.

3.  Entitlement to a separate, compensable evaluation for 
clinical findings of degenerative arthritis with pain on 
motion and weightbearing in the right 1st cuneiform and right 
1st metatarsal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
January 1967.  The veteran's discharge documents reflect that 
he was awarded the Purple Heart.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 1996 and 
September 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas in which higher 
evaluations for gunshot wound residuals of MG XI and fracture 
residuals of the right first metatarsal bones were denied.

The veteran testified before the undersigned Veterans Law 
Judge in September 2004.  A transcript of the is associated 
with the claims file.

This case was remanded for further development in December 
2003 and December 2004.  The requested development has 
finally been completed. 

Service medical records reflect that the veteran's 1st 
cuneiform and 1st metatarsal were both fractured in the 
inservice landmine explosion that caused the veteran's other 
injuries.  The issues have been recharacterized to reflect 
the medical evidence of record.

The medical evidence shows the veteran manifests various 
scars that are the result of his service-connected right calf 
and right foot injuries.  These scars have been described as 
tender and numb in places.  A claim for an increased 
evaluation for his scars is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The medical evidence establishes that the residuals of 
SFWs to the veteran's right leg with involvement of MG XI are 
manifested by a history of prolonged hospitalization, 
debridement; pain, weakness, and easy fatigueability; tibia 
deformity, visible signs of atrophy, and X-ray evidence of 
multiple scattered retained metallic fragments.  The medical 
evidence does not show nerve, tendon, or vascular involvement 
attributable to the SWF residuals of right calf and MG XI.

2. The medical evidence establishes that the residuals of 
fracture to the right 1st cuneiform and right 1st metatarsal 
bones are manifested by findings of deformity and tenderness 
on palpation, absent actual malunion or nonunion.

3.  The medical evidence reveals degenerative arthritis in 
the 1st cuneiform and right 1st metatarsal joints with pain on 
motion and pain on weightbearing, but absent ankylosis.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 30 percent, and no 
greater, for the residuals of SFWs to the right thigh with 
injury to MG XI are met throughout the entire period of time 
under appeal. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.55, 4.56, 4.71, 
Diagnostic Code 5311 (2007).

2. The criteria for an evaluation of 20 percent, and no 
greater, for the residuals of fracture to the right 1st 
cuneiform and right 1st metatarsal bones are met throughout 
the entire period of time under appeal. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & 2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, 4.55, 4.56, 4.73, Diagnostic Code 5283 (2007).

3.  The criteria for an evaluation of 10 percent, and no 
greater, for degenerative arthritis of the right 1st 
cuneiform and right 1st metatarsal joints with painful motion 
and pain on weightbearing are met throughout the entire 
period of time under appeal.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & 2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.55, 
4.56, 4.73, Diagnostic Code 5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provide notice in April 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  Subsequent additional notice was provided 
concerning the degrees of disability and effective dates for 
any grant in September 2007.  

Neither of the notices discussed the criteria for an 
increased rating, thus, the duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claim.  See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and require reversal unless VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Although not 
specifically discussed by the court, some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated 
that he or she has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence.  Moreover, actions by the 
veteran and his representative following the February 2006 
statement of the case show actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process.   The Board thus finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence including private medical records, has 
accorded the veteran VA examinations, and has afforded the 
veteran the opportunity to give testimony before the Board 
which he did in September 2004.  At that time the veteran 
gave testimony regarding how his disabilities affected his 
ability to function at home and at work.

All known and available records relevant to the issue of 
service connection for hypertension have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  In February 2007, the veteran 
indicated he had no further statements to make.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Evaluation

The veteran seeks an increased evaluation for his service 
connected residuals of SFWs to the right calf, involving MG 
XI, and an increased evaluation for his service-connected 
residuals of fracture to the right 1st cuneiform and right 1st 
metatarsal bones both prior to and after June 30, 2003.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. See 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Staged ratings (different disability 
ratings during various time periods) are appropriate when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings. Hart v. Mansfield, No. 05-2424, 
slip op. at 4 and 5 (U.S. Vet. App. Nov. 19, 2007) 
(precedential panel decision).

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder. See 38 C.F.R. §§ 4.1 and 4.2. It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2) and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor (38 C.F.R. § 4.3). If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned. See 38 
C.F.R. § 4.7. In determining a disability evaluation, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran was service connected for muscle injury, group 
XI, right calf, with retained foreign metallic bodies and 
healed fracture, 1st cuneiform and base of right 1st 
metatarsal bone in a March 1967 rating decision, and the 
disabilities were evaluated as 10 percent and zero percent 
disabling, respectively, effective in February 1967 under 
38 C.F.R. § 4.72, Diagnostic Code 5311, which contemplates 
impairment of MG XI, and 38 C.F.R. § 4.71a, Diagnostic Code 
5299.  

In October 1967, the RO changed the description of the 
veteran's right foot disability to fracture, right first 
metatarsal.  However, as noted in the Introduction, service 
medical records document fracture to the right 1st cuneiform 
and right 1st metatarsal, thus this decision will contemplate 
both.

The veteran filed his current claim in October 1995.  In 
September 1997, the RO issued a rating decision confirming 
and continuing the 10 and zero percent evaluations.  The 
veteran appealed this decision.  Subsequently, the RO issued 
a rating decision dated in May 2004, granting a 10 percent 
evaluation under for the service connected fracture residuals 
of right 1st cuneiform and right 1st metatarsal bones under 
Diagnostic Code 5299-5283, for impairment of the affected 
bones analogous to malunion or non union of the tarsal or 
metatarsal bones, effective in June 2003.

A 10 percent evaluation under Diagnostic Code 5311 
contemplates impairment of MG XI that is moderate in 
severity.  MG XI impacts propulsion, plantar flexion of the 
foot, stabilization of the arch, flexion of the toes, and 
flexion of the knees and involves the posterior and lateral 
crural muscles, and muscles of the calf.  A higher, 20 
percent evaluation is provided for moderately severe 
impairment, and severe impairment warrants a 30 percent 
evaluation.

A 10 percent evaluation under Diagnostic Code 5283 
contemplates malunion or nonunion of the tarsal or metatarsal 
bones that is moderate in severity.  Moderately severe 
impairment warrants a 20 percent evaluation, and severe 
impairment warrants a 30 percent evaluation.

Residuals of SFWs to MG XI

Residuals of SFWs to the various muscle groups are rated 
generally under the provisions of 38 C.F.R. § 4.73. During 
the pendency of the veteran's claims, changes were made by 
regulatory amendment to the schedular criteria for evaluating 
muscle injury disorders as set forth in 38 C.F.R. §§ 4.40- 
4.73, effective July 3, 1997. 62 Fed. Reg. 30235-30240 (Jun. 
3, 1997) (codified at 38 C.F.R. pt. 4). When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary. See Dudnick v. Brown, 10 Vet. App. 79 
(1997). Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change. See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000).

The regulatory changes did not result in any material change 
to the respective rating criteria for the veteran's affected 
muscle group, which both before and after the regulatory 
changes are evaluated under Diagnostic Code 5311. 38 C.F.R. § 
4.73.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c). Functional loss must also be considered for any 
musculoskeletal disability. 38 C.F.R. § 4.40; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings. 
38 C.F.R. § 4.56(d).

A slight muscle disability typically involves a simple muscle 
wound without debridement or infection. Service medical 
records should reflect incurrence of a superficial wound with 
brief treatment and return to duty, healing with good 
functional results, without complaints of the cardinal signs 
or symptoms of muscle disability. Objective findings should 
include minimal scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles. Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring. Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements. 
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups. In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

Finally, severe muscle disability occurs when there was a 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track. Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area. Muscles swell and harden abnormally in contraction. 
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function. Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.

For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions. 
38 C.F.R. § 4.55(b). Muscle injury ratings will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions. 38 C.F.R. § 4.55(a). The combined evaluation of 
muscle groups acting upon a single unankylosed joint must 
generally be lower than the evaluation for unfavorable 
ankylosis of that joint. 38 C.F.R. § 4.55(d). For compensable 
muscle group injuries which are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups. 38 C.F.R. § 4.55(e).

Service medical records show the veteran sustained injury in 
July 1966 when an enemy grenade or landmine detonated nearby 
him.  He sustained multiple wounds, including of the right 
lower extremity.  Hospital records show the right calf injury 
required debridement and delayed primary closure.  Results of 
X-rays taken showed multiple metallic sutures within the 
anterior and lateral soft tissues of the left and a few 
metallic fragments within the calf muscles.  Examination 
showed wounding of the right shin bone but X-rays showed no 
evidence of fracture.  There was no evidence of vascular or 
nerve involvement.  His right calf injuries, with his other 
injuries, required hospitalization from July 1966 to at least 
December 1966, as his Medical Evaluation Board (MEB), 
conducted on November 30, 1966, does not show that he has 
been discharged from the hospital.  The veteran was 
thereafter recommended for discharge based on the extent of 
his injuries.  

VA and private treatment records show continued treatment 
throughout the entire appeal period for the veteran's right 
leg with complaints of and treatment for pain, pain on motion 
and weightbearing, weakness, and fatigue.  Metallic fragments 
continue to be present on clinical findings.

VA examination reports reflect findings of small metallic 
foreign bodies in the right leg with one appearing to be in 
the proximal fibular cortex, slight deformity of the right 
lower leg surface in 1998, and of a lack of good position 
sense in both feet in 1999.  Photographs taken in July 1999 
show disparity in circumference of the veteran's right leg 
above the ankle and extending to the right calf when compared 
to the left.  In May 2003, the examiner observed the 
veteran's right tibia to have a slight prominence in the mid 
portion.  The examiner noted the veteran had a good gait and 
was able to toe and heel walk, but in May 2004, the veteran 
was observed to walk with a cane.  In November 2005, the 
examiner noted the veteran's right calf condition had become 
progressively worse since his injury.  The examiner found no 
atrophy, loss of deep fascia or muscle substance, and no 
nerve or vascular injury residuals.  However, the examiner 
noted the veteran exhibited decreased strength and 
coordination, and difficulty walking due, in part, to easy 
fatigability of the gastrocnemius muscle.  

This evidence reveals findings that that meet the criteria 
for moderately severe muscle impairment of MG XI in type of 
injury, history and complaint, and objective findings.  
However, even conceding that the veteran's prolonged 
hospitalization was necessitated by his other injuries, in 
addition to the injury to his right calf, documented 
consistent complaints of pain, weakness, fatigue, and current 
findings of pain, weakness, impaired coordination; visual 
observation in photographs of what appears to be decreased 
circumference in the right leg above the ankle and at the 
lower part of the calf as compared to the left; and clinical 
findings of retained metallic fragments support the argument 
that the veteran's right calf injury ought to be evaluated as 
severe under the criteria.  The service medical records 
corroborate this conclusion, noting that the veteran had to 
be casted, that he sustained bone injury (but not a break) of 
the tibia, and that some findings had not been immediately 
grasped due to the severity of his other injuries (including 
the loss of his left eye).

Accordingly, a 30 percent evaluation is warranted for the 
veteran's service connected residuals of SFWs to the right 
calf with injury to MG XI.  This is the highest evaluation 
afforded for this disability under the diagnostic code.

No other muscle group has been identified as associated with 
the residuals of this injury.  And the medical evidence does 
not show any neurological, vascular, or tendon injury 
associated with the residuals of this injury, as indicated 
above.  The preponderance of the evidence is thus against an 
evaluation greater than 30 percent for the service connected 
residuals of SFWs to the right calf affecting MG XI.

Records show that the veteran has subsequently been diagnosed 
with, and service-connected for, diabetes mellitus, 
peripheral neuropathy of the right and left lower 
extremities, and arteriosclerotic cardiovascular disease of 
the right and left lower extremities.  Manifestations 
attributable to these other service connected disabilities, 
i.e., abnormalities in sensation, ulcerations, and vascular 
problems are contemplated under the appropriate diagnostic 
codes, as reflected in the other rating decisions of record, 
and cannot therefore be considered here.  See 38 C.F.R. 
§ 4.14.  


Residuals of Fracture of the Right 1st Cuneiform and Right 1st 
Metatarsal

In the July 1966 injury, the veteran also sustained injury to 
the right foot.  Results of X-rays taken during active 
service showed multiple metallic densities over the right 
foot with fracture involving the 1st cuneiform and base of 
the 1st metatarsal.  Bony callus formation was also present.  

VA and private treatment records show continued treatment for 
the veteran's right foot with complaints of and treatment for 
pain, pain with weightbearing, and pain on motion throughout 
the entire period under appeal.  Degenerative arthritis was 
observed as early as in 1996, and metallic fragments continue 
to be present on clinical findings from 1966 to the present.

VA examination reports reflect findings of metallic fragments 
in the right 1st cuneiform and in the right 1st metatarsal 
bones with degenerative changes in 1998.  Range of 
dorsiflexion and plantar flexion was found to be in good 
range and equal bilaterally in 1999 with inversion and 
eversion motion not quite normal but also equal bilaterally.  
The examiner observed the veteran manifested pain on walking 
but that the pain did not prevent him from being able to 
walk.  In May 2003, the examiner opined that the veteran's 
right foot problem was symptomatic, but observed that he had 
a good gait and was able to heel and toe walk.  X-rays showed 
post-traumatic distortion of the right 1st and 2nd cuneiform 
bones and the base of the right 1st metatarsal bone with 
retained metal fragments and degenerative joint disease.  A 
heterotopic bone spur was found medial to the base of the 
right 1st metatarsal.  In May 2004, the examiner observed the 
veteran to walk with a cane.  Dorsiflexion of the right foot 
was measured at 30 degrees, and plantar flexion, at 20 
degrees.  There was no evidence of unusual weightbearing or 
of callus formation, and the Achilles tendon was observed to 
be aligned normally.  The examiner stated he was unable to 
determine to what degree the veteran's range of motion would 
be limited by pain, fatigue, or weakness, but he opined that 
the veteran's predominant impact of the foot injury was pain. 
In November 2005 and May 2007, palpable bony deformity was 
observed on the plantar and dorsal aspect of the right foot.  
The examiner observed tenderness over the deformity, but no 
malunion, drainage, edema, erythema, or locally increased 
temperature.

In May 2007, the examiner explained that there is no 
measurable motion in the cuneiform-metatarsal joint, as it is 
a minimally gliding joint.  However, the examiner observed 
the veteran to evidence pain with motion of the foot when 
weight was placed on it, and that the veteran walked with a 
limp because of it.  No other functional abnormalities in 
walking or standing were noted.  No callosities, breakdown, 
or unusual shoe wear was noted and attributed to the fracture 
residuals, and ankylosis was not present.  The examiner 
stated there was no additional functional impairment other 
than pain after repetitive use.  However, moderate to severe 
degenerative arthritis was present in the joint.  

Given that the medical evidence shows plantar and dorsal 
deformity with tenderness on palpation and retained metal 
fragments, the criteria for moderately severe impairment 
analogous to moderately severe malunion of the metatarsal 
bones are met.  Therefore, an evaluation of 20 percent is 
warranted under Diagnostic Code 5299-5283.  An evaluation 
greater than 20 percent is not warranted, however, as the 
preponderance of the medical evidence does not show 
functional impairment in walking or standing other than pain 
on palpation of the deformity and pain on weightbearing, 
which will be discussed further below.  

The veteran was found to exhibit pain on weightbearing and on 
motion of the cuneiform-metatarsal joint-to the extent that 
the minimal glide of the joint is considered motion.  This 
manifestation-pain on weightbearing and pain on motion-
combined with findings of traumatic arthritis, warrants a 
separate 10 percent evaluation under Diagnostic Code 5010, 
for traumatic arthritis of a joint shown by clinical evidence 
and manifested by limited or painful motion not otherwise 
uncompensable under the criteria.  An evaluation greater than 
10 percent is not warranted as the preponderance of the 
evidence does not establish that the veteran exhibits 
limitation of range of ankle motion or of foot motion, 
overall, that is attributable solely to the residuals of 
fracture of the right 1st cuneiform and right 1st metatarsal 
joint.  

Availability of separate or higher evaluations under 
Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, or 5284 
were considered.  But the preponderance of the evidence shows 
that the veteran does not exhibit claw foot, metatarsalgia, 
hallux valgus, hallux rigidus or hammer toes as the result of 
or part and parcel of his residuals of fracture to the right 
1st cuneiform and right 1st metatarsal bone.  The 
preponderance of the evidence further shows that the veteran 
does not demonstrate bilateral weak foot or other injury of 
the foot that has not already been considered in the 
evaluations herein awarded under Diagnostic Codes 5299-5283 
and 5010.  

Records show that the veteran has subsequently been diagnosed 
with, and service-connected for, diabetes mellitus, 
peripheral neuropathy of the right and left lower 
extremities, and arteriosclerotic cardiovascular disease of 
the right and left lower extremities.  Manifestations 
attributable to these other service connected disabilities, 
i.e., abnormalities in sensation, ulcerations, and vascular 
problems are contemplated under the appropriate diagnostic 
codes, as reflected in the other rating decisions of record, 
and cannot therefore be considered here.  See 38 C.F.R. 
§ 4.14  

Summary

The assignment of staged ratings has been considered, in 
accordance with Hunt, supra.  However, for reasons discussed 
above the evidence does not support the assignment of staged 
ratings for the time period in consideration in this case.  
Rather, the evidence supports assignment throughout the 
entire period under appeal of 30 percent under Diagnostic 
Code 5311 for the residuals of SFWs to the right calf 
affecting MG XI; of 20 percent under Diagnostic Code 5299-
5283 for the residuals of fractures to the right 1st 
cuneiform and right 1st metatarsal bones; and of 10 percent 
under Diagnostic Code 5010 for degenerative arthritis of the 
right 1st cuneiform and right 1st metatarsal joints.

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).



ORDER

A 30 percent evaluation, but no greater, is granted for the 
residuals of SFWs to the right calf, involving MG XI, 
beginning with the veteran's date of claim in October 1995, 
subject to the laws and regulations governing the award of 
monetary benefits.

A 20 percent evaluation, but no greater, is granted for the 
residuals of fracture to the right 1st cuneiform and the 
right 1st metatarsal bones beginning with the veteran's date 
of claim in October 1995, subject to the laws and regulations 
governing the award of monetary benefits.

A 10 percent evaluation, but no greater, is granted for 
clinical findings of degenerative arthritis with pain on 
motion and weightbearing in the right 1st cuneiform and right 
1st metatarsal joint beginning with the veteran's date of 
claim in October 1995, subject to the laws and regulations 
governing the award of monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


